Citation Nr: 0104909	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-18 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to July 23, 1997, 
for assignment of a 60 percent disability evaluation for 
postoperative lumbar spondylolisthesis with L5-S1 fusion, 
with limitation of motion, bilateral nerve root irritation, 
neuropathy in left lower extremity, and degenerative joint 
disease.

2.  Entitlement to an effective date prior to July 23, 1997, 
for assignment of a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1972 to October 1992.

This appeal arises from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma, which confirmed a December 1997 rating 
decision's finding that July 23, 1997 was the effective date 
for a grant of TDIU as well as the assignment of a 60 percent 
disability evaluation for the veteran's low back disability.  
A notice of disagreement was received in July 1999, a 
statement of the case was issued in August 1999, and the 
veteran's substantive appeal was received in August 1999.  
The veteran was afforded a Board video conference hearing in 
December 1999.


REMAND

Although the statement of the case issued in August 1999 sets 
forth pertinent laws and regulations regarding assignment of 
an effective date in connection with an increased rating 
claim, it appears that the RO looked only to the date of the 
veteran's formal claim for an increase and did not actually 
consider whether any prior informal claims were received or 
when it was factually ascertainable that an increase in 
disability had occurred.  See 38 C.F.R. § 3.400(o)(2).

Additionally, at the December 1999 videoconference Board 
hearing, the veteran through his representative raised a 
claim of clear and unmistakable error in an August 1993 
rating decision, although some of the representative's 
argument seemed to be directed to an August 1994 rating 
decision.  This matter must now be clarified and adjudicated 
by the RO since a favorable determination as to this issue 
could impact the effective date issues now in appellate 
status.  

Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA and private medical 
records not already in the claims file 
should be obtained and made of record. 

2.  After obtaining any necessary 
clarification from the veteran and his 
representative regarding the date of the 
rating decision(s) being challenged on 
the basis of clear and unmistakable 
error, the RO should determine whether 
the August 1993 rating decision and/or 
the August 1994 rating decision involved 
clear and unmistakable error in the 
assignment of a 40 percent rating for the 
veteran's lumbar spine disability.  The 
veteran and his representative should be 
informed of the decision and furnished 
notice of appellate rights and 
procedures, including the necessity of 
filing a timely notice of disagreement if 
the veteran wishes to initiate an appeal 
from that determination. 

3.  After undertaking any additional 
development/action required by the newly 
enacted Veterans Claims Assistance Act of 
2000, the RO should review the record and 
determine whether earlier effective dates 
are warranted for the assignment of a 60 
percent rating for lumbar spine 
disability and for a total rating based 
on individual unemployability.  In doing 
so, the RO should make an express finding 
as to the date it first became factually 
ascertainable that the lumbar spine 
disability had increased in severity and 
when the veteran became unemployable due 
to service-connected disability.  The RO 
should then furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to ensure application of 
pertinent laws and regulations and to afford the veteran due 
process of law.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



